Citation Nr: 0103249	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to the assignment of a compensable evaluation 
for strain of the lumbar and cervical segments of the spine.

2.  Entitlement to the assignment of a higher disability 
evaluation for Graves' disease, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had verified active duty from May 1989 until 
January 1996 with 3 years and 4 months of prior active 
service.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was notified in June 1996 that he had been 
granted service connection for Graves' disease and for strain 
of the lumbar and cervical segments of the spine.  The RO 
received a notice of disagreement (NOD) in May 1997.  Later 
that month, and in October 1997, the RO requested that he 
clarify the issues he disagreed with.  The veteran submitted 
additional evidence and statements in October 1997.  The RO 
evidently accepted this as a NOD and issued a statement of 
the case (SOC) in November 1997.  A VA Form 9, dated December 
8, 1997, was date-stamped as received by the RO on January 
23, 1998.  The veteran was notified in November 2000 that the 
substantive appeal may not have been filed in a timely 
fashion.  He responded in December 2000 that he had timely 
filed the VA From 9 and that the RO had failed to process the 
document in a timely manner.  Given the wide span of time 
between the date on the document and the date on the date-
stamp, and noting that the date on the document is well 
within the 60-day response period, the Board finds that the 
veteran has filed a timely substantive appeal regarding the 
assignment of higher disability evaluations for Graves' 
disease and for strain of the lumbar and cervical segments of 
the spine.  



FINDINGS OF FACT

1.  The cervical and lumbar spine disability is manifested 
primarily by subjective complaints of pain and weakness, and 
is productive of no more than slight disability.

2.  Graves' disease requires suppression therapy but without 
any thyroid gland dysfunction or other adverse symptomatology 
or secondary complications.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for strain of 
the lumbar and cervical segments of the spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5295 (2000).

2.  Graves' disease is not more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7900 (1996, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Assignment of Higher Evaluations

The appellant asserts that his service-connected thyroid and 
spinal disabilities have worsened and, therefore, warrant 
higher evaluations. 

The veteran appealed the initial assignment of the 
evaluations for the service connected Graves' disease and 
spinal disability.  The issue before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

II.  Lumbar and Cervical Strain

Service medical records relate that on numerous occasions 
beginning in 1980, the veteran received treatment for back 
problems.  Based on inservice treatment and VA examination, 
the  May 1996 rating decision granted service connection for 
cervical and lumbar strain, assigning a noncompensable 
disability rating under Diagnostic Code 5295, effective from 
February 1, 1996. 

Under Diagnostic Code 5295, lumbosacral strain is assigned a 
noncompensable evaluation when there are slight subjective 
symptoms.  A 10 percent evaluation is warranted when 
lumbosacral strain is manifested by characteristic pain on 
motion.  A 20 percent rating is warranted if there is muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295.

Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine is rated at 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  Under 
Diagnostic Code 5290, limitation of motion of the cervical 
segment of the spine is rated as 10 percent disabling when 
slight, 20 percent disabling when moderate, and as 30 percent 
when severe.  I note that Diagnostic Code 5295 includes 
limitation of motion in its rating criteria.  Therefore, the 
assignment of a separate rating for limitation of motion 
together with a rating under Diagnostic Code 5295 would be 
prohibited by 38 C.F.R. § 4.14.  But see Esteban v. Brown, 
6 Vet. App. 259 (1994) (veteran entitled to combine separate 
10 percent ratings when none of the symptomatology is 
duplicative or overlapping, but rather is distinct and 
separate:  disfigurement, painful scars, and muscle damage 
resulting in functional limitation).

The veteran's primary complaint, as can be seen in the 
personal hearing testimony and VA examination reports, is of 
cervical and lumbar spine pain.  The veteran underwent VA 
examination in March 1996.  He described constant discomfort 
of the neck especially turning left and right.  He took 
Motrin for pain.  The examiner noted that the veteran had 
discomfort on turning left and right but the range of motion 
was normal.  A January 1997 private chiropractic examination 
report shows that the veteran sought back treatment.  He 
reported that he suffered from back and neck pain since 1974.  
A January 1999 VA examination report shows that the veteran 
reported that over the years he had intermittent neck and 
back that had recently worsened.  

The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes in the rating schedule.  

The January 1997 private examination report included a 
checklist of symptoms.  The symptoms checked included lumbar 
and cervical subluxation as well as lumbaralgia and 
cervicalgia.  In a section titled "Palpation (areas of 
spasm-pain-fixation-hypermobility)," notations of "C6, C2 ( 
R )" were written for the cervical spine; "T3-5;" were 
written for the thoracic spine; and "LL fx" and "L5 (L)" 
were noted for the lumbar spine.   

It is not clear from the notations whether pain was 
objectively confirmed, however, under 38 C.F.R. § 4.40 
functional loss that may be due to pain must be supported by 
adequate pathology and evidenced by the visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use must be regarded as 
seriously disabled.  The functional limitations due to pain 
must be accounted for in the disability evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board is obligated to take the veteran's reports of 
painful motion into consideration.  Significantly, however, 
examination has not revealed edema, swelling, acute heat or 
other physical findings indicative of moderate residuals.  
For the most part, there were no reported abnormal physical 
findings in regard to the cervical and lumbar spine.  
Further, the record does not show that the veteran 
experiences incoordination, weakened movement, or excess 
fatigability due to his cervical and lumbar spine.  At the VA 
examinations, the cervical and lumbar spine appeared normal 
and there was normal mobility.  VA examination in March 1996 
noted that his gait and posture were normal.  He had 
discomfort on turning left and right but the range of motion 
of the neck and back were normal.  

The January 1997 private examination report shows that the 
cervical range of motion was reported as flexion, 65 degrees; 
extension, 50 degrees; right and left rotation, 80 degrees; 
with right and left lateral flexion, 40 degrees.  The lumbar 
range of motion was reported as flexion, 90 degrees; 
extension, 35 degrees; right and left rotation, 30 degrees; 
with right and left lateral flexion, 40 degrees. 

The record does not reflect that the veteran has alleged or 
shown impaired ability to execute skilled movements smoothly, 
deformity, or atrophy of disuse.  It has not been shown that 
the veteran's disability interferes with his gait or his 
ability to stand.  The January 1999 VA examination report 
shows that the veteran was described as well built and in no 
distress.  There was no partial abnormality or fixed 
deformity noted.  The musculature of the spine was 
symmetrical without spasm.  There was no neurologic deficits 
noted.  The range of motion of the cervical spine was 
flexion, 30 degrees; extension 30 degrees, right and left 
lateral flexion, 20 degrees; with right and left rotation at 
50 degrees.  The range of motion of the lumbar spine was 
flexion, 90 degrees; extension 20 degrees, right and left 
lateral flexion, 20 degrees; with right and left rotation at 
50 degrees.  There was no pain on motion.  The examiner noted 
that the veteran had March 1996 VA X-ray film of the cervical 
and lumbar spine that showed a normal cervical spine.  There 
was a transitional vertebrae in the L5 level.  No other 
abnormalities were noted. 

The Board acknowledges that the veteran is competent to 
report his symptoms.  At the August 2000 personal hearing, he 
reported that his back had worsened over the last 4 years.  
He could not go shopping or stand, sit or walk for prolonged 
periods of time.  Although he reported constant pain, his 
testimony is not supported by the medical evidence, and does 
not serve to warrant a compensable evaluation for his 
cervical and lumbar spine.  Mere subjective complaints of 
pain without pathology or objective evidence of the presence 
of pain do not warrant a compensable evaluation.  In March 
1996, the VA physician commented that examination of the neck 
and lower back showed no tenderness to percussion.  The range 
of motion of the neck and lower back were normal.  The 
neurological examination was normal.  Further, the January 
1999 VA examination report shows that there was no obvious 
limitation of motion or pain on motion.  While the veteran 
reported that he experienced pain, the medical evidence does 
not confirm this.  Accordingly, as residual physical findings 
are not shown, even with consideration of 38 C.F.R. §§ 4.7 
and 4.40, a compensable evaluation for disability associated 
with the cervical and lumbar spine is not warranted.

III.  Graves' Disease

Service medical records dated in June and July 1992 relate 
that the veteran received "Iodine 131" therapy for Graves' 
disease.  Based on inservice treatment, the May 1996 rating 
action granted service connection for Graves' disease at a 10 
percent evaluation, effective February 1, 1996, under 
Diagnostic Code 7900.  

The veteran's service-connected Graves' disease has been 
rated under the classification of hyperthyroidism.  The 
regulations concerning the endocrine system were revised in 
June 1996, during the pendency of the veteran's appeal, and 
his claim must be addressed under both sets of regulations.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) (where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant should be applied unless provided otherwise by 
statute).

The veteran did not receive the rules and regulations 
regarding the old criteria in the SOC or supplemental 
statement of the case (SSOC).  However, the Board finds no 
substantive difference in the rating criteria for 
hyperthyroidism under Diagnostic Code 7900 before and after 
the June 1996 changes, although the wording has been 
minimally changed.  Moreover, the veteran has actual notice 
of the then-current rating criteria in the May 1995 rating 
decision.  Therefore, the Board finds that no prejudice will 
result to the veteran by appellate review of the claim using 
both the old and the new rating criteria at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 
16-92 (July 24, 1992).  

Under the criteria in effect prior to June 1996, a disorder 
that is in remission, operated or cured was determined to be 
zero percent disabling.  A 10 percent evaluation is assigned 
where moderate or postoperative symptoms with tachycardia, 
which may be intermittent, and tremor were present.  A 
moderately severe disability, that is one with the history 
shown under severe, but that has reduced symptoms; or one 
that is postoperative, with tachycardia and increased blood 
pressure or pulse pressure of moderate degree and tremor, is 
evaluated as 30 percent disabling.  A severe disability, 
productive of marked emotional instability, fatigability, 
tachycardia and increased pulse pressure or blood pressure, 
with increased levels of circulating thyroid hormone (T4 and 
/or T3 by specific assays), is evaluated as 60 percent 
disabling.  A pronounced disability, with thyroid 
enlargement, severe tachycardia, increased levels of 
circulating thyroid hormone (T4 and /or T3 by specific 
assays), with marked nervousness, cardiovascular, or 
gastrointestinal symptoms, muscular weakness and loss of 
weight, or postoperative with poor results with the symptoms 
persisting is evaluated as 100 percent disabling.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (1996).

Currently, a 10 percent evaluation is warranted for 
tachycardia, which may be intermittent, and tremor, or; when 
continuous medication is required for control.  With symptoms 
of tachycardia, tremor, and increased pulse pressure or blood 
pressure, a 30 percent evaluation may be assigned.  A 60 
percent evaluation would be warranted with emotional 
instability, tachycardia, fatigability, and increased pulse 
pressure or blood pressure.  A 100 percent evaluation may be 
assigned with thyroid enlargement, tachycardia (more than 100 
beats per minute), eye involvement, muscular weakness, loss 
of weight, and sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic 
Code 7900 (2000).

It should also be noted that a February 1999 rating decision 
granted service connection for hypertension at a 10 percent 
evaluation, effective from January 14, 1998.  Therefore, 
symptoms from hypertension cannot be used to support a higher 
rating from January 14, 1998.  See 38 C.F.R. § 4.14.

As described in the reports of medical treatment and 
examination, since active service the veteran's Graves' 
disease has been relieved by the in-service radioisotope 
therapy and subsequent, continuing use of Synthroid for the 
resulting hypothyroidism.  Recently, the veteran has 
complained of tachycardia, increased heart rate, leg cramps, 
and tremors, but such have not been clinically confirmed.  He 
has been on medication for a number of years but the thyroid 
gland has not changed in size and his thyroid status has 
remained stable. 

On VA examination in March 1996, the veteran reported his 
inservice history, and that he was on the thyroid medication, 
Synthroid.  He added that hypertension was diagnosed in 1985, 
had been treated with medications for three months, and then 
with diet restrictions.  His blood pressure was 130/80 while 
sitting and 130/85 on standing.  He weighed 190 pounds.  An 
electrocardiogram (ECG) was considered abnormal with sinus 
bradycardia inferior infarct.  

VA endocrinology clinical notes dated in June 1996 show that 
the veteran weighed 189 pounds.  His blood pressure reading 
was 140/90 and the pulse was 67.  The veteran had no 
complaints.  There were no abnormalities noted on 
examination.  He was advised to report for a follow-up 
examination in a year.  

On examination, in January 1997, a private examination report 
shows that the veteran sought back treatment.  His blood 
pressure reading was 140/70.  His pulse was 76.  His weight 
was 190 pounds.  

VA endocrinology reports dated in May 1997 show that he 
complained of fatigue in the morning.  He reported losing 9 
pounds.  His weight was 181 pounds.  The blood pressure 
reading was 141/89.  The laboratory study indicated a T4 
reading of 1.02.  The medication, Synthroid was increased.

In January 1998, the veteran underwent a cardiac examination 
for federal employment.  His weight was 185 pounds.  The 
report indicated that a treadmill test was performed.  The 
test was considered clinically negative.  There was no 
evidence of ischemia or dysrhythmias.  

At VA examination in June 1998, the veteran reported that he 
had not had thyroid activity since service.  He indicated his 
medication Synthroid was increased in 1997.  His weight was 
stable.  He also indicated that he had not had an irregular 
or fast heart beat.  On examination, he was described as well 
developed and in no distress.  He was 6 feet tall and weighed 
191 pounds.  The pulse was 52 and regular.  Auscultation 
revealed normal sinus rhythm with no murmurs or cardiomegaly.  
The thyroid was not enlarged.  In giving the diagnostic 
impression the examiner noted that there was no past history 
of heart disease including tachycardia.  It was also noted 
that the veteran had mild hypertension; however, the examiner 
commented that the hypertension was not related to the 
thyroid condition.   

The January 1999 VA examination report shows that the veteran 
was taking Synthroid on a daily basis.  On cardiovascular 
examination, his pulse was 72 and regular.  He had normal 
sinus rhythm.  There were no murmurs or cardiomegaly.   

With the Synthroid treatment, clinical studies have 
consistently shown normal thyroid function.  The 10 percent 
disability evaluation is for moderate or postoperative 
symptoms with tachycardia, which may be intermittent, and 
tremor under Diagnostic Code 7900.  The next higher, 30 
percent, disability evaluation is not assignable because the 
veteran's Graves' disease does not equate with or approximate 
a moderately severe disability with a history of marked 
emotional instability, fatigability, tachycardia, increased 
pulse or blood pressure and increased levels of circulating 
thyroid hormone or tachycardia and increased blood or pulse 
pressure to a moderate degree and tremor (Diagnostic Code 
7900).  In this regard, it must be noted again that the 
hypertension has been assigned a separate rating and cannot 
be used to support a higher rating for Graves' disease.

IV.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disabilities 
produce such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  

Concerning industrial impairment, the veteran reported at the 
personal hearing that he is currently working as a financial 
analyst.  He indicated that no chair was comfortable.  While 
the veteran has reported discomfort, as noted above, his back 
disability is not shown to cause more than slight impairment.  
Further, his thyroid disease appears to be controlled by 
medication.  Furthermore, the veteran has not produced 
objective evidence that would indicate that his 
service-connected disabilities interfere with his employment 
to such an extent that he is entitled to extraschedular 
consideration.  Also, a review of the claims file does not 
show that this service-connected disorders have resulted in 
frequent hospitalization.  Although the veteran has report 
back pain, tremors, tachycardia, leg cramps and increased 
heart rate, he has not recently been hospitalized or received 
any outpatient treatment for his disabilities.  Neither his 
statements nor the medical records indicate that either of  
the disabilities warrants the assignment of an extraschedular 
evaluation.


ORDER

The assignment of a compensable evaluation for cervical and 
lumbar strain is denied.

The assignment of a higher evaluation for Graves' disease is 
denied.



REMAND

The veteran was notified in March 1999 that he had been 
granted a 10 percent rating for hypertension, effective 
January 14, 1998.  In March 1999, he indicated that he 
disagreed with the decision.  The July 1999 SSOC that was 
issued following the NOD did not include the issue of the 
assignment of a higher disability evaluation for 
hypertension.  The Court has held that, in such instances, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

The RO should issue a SOC concerning the 
evaluation of the service-connected 
hypertension - which should phrase the 
issue in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  The 
appellant and representative should be 
given the opportunity to respond thereto.  
The appellant is hereby notified that he 
must file a substantive appeal in 
response to the SOC to complete his 
appeal as to this issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

